Exhibit 10.2

AMENDMENT TO EMPLOYMENT AGREEMENT

This FIRST AMENDMENT TO EMPLOYMENT AGREEMENT dated as of December 20, 2006 is
between Digitas Inc., a Delaware limited liability corporation (the
‘‘Company’’), and Ernest Cloutier (the ‘‘Executive’’).

WHEREAS, the Executive is currently employed as a senior executive of the
Company under an Employment Agreement dated July 20, 2004 (the ‘‘Agreement’’);
and

WHEREAS, the Board of Directors of Digitas Inc. has authorized certain severance
provisions in respect of senior executives of the Company, and the parties
hereto consider it appropriate that the Agreement be amended to reflect such
provisions;

NOW, THERFORE, the Company and the Executive agree to the following amendment to
the Agreement. Defined terms used in this Amendment shall have the same meanings
as in the Agreement.

1. Section 6(f) to the Agreement is amended to add the following subsection
(vii):

‘‘(vii) Restricted stock previously granted to the Executive shall become vested
immediately.’’

2. Section 6(g) to the Agreement is amended to add the following subsection
(iii):

‘‘(iii)    Anything in this Agreement to the contrary notwithstanding, if at the
time of the Executive’s termination of employment, the Executive is considered a
‘‘specified employee’’ within the meaning of Section 409A(a)(2)(B)(i) of the
Code, and if any payment that the Executive becomes entitled to under this
Agreement is considered deferred compensation subject to interest and additional
tax imposed pursuant to Section 409A(a) of the Code as a result of the
application of Section 409A(a)(2)(B)(i) of the Code, then no such payment shall
be payable prior to the date that is the earliest of (i) six months after the
Executive’s Date of Termination, (ii) the Executive’s death, or (iii) such other
date as will cause such payment not to be subject to such interest and
additional tax, and the initial payment shall include a catch-up amount covering
amounts that would otherwise have been paid during the first six-month period
but for the application of this paragraph.’’

IN WITNESS WHEREOF, the Executive and Company have executed this Amendment as of
the date set forth above.

[spacer.gif] EXECUTIVE

[spacer.gif] /s/ Ernest W. Cloutier

[spacer.gif] Ernest W. Cloutier

[spacer.gif] DIGITAS Inc.

[spacer.gif] /s/ Brian K. Roberts

[spacer.gif] Brian K. Roberts


--------------------------------------------------------------------------------
